Title: General Orders, 20 July 1799
From: Hamilton, Alexander,Ellery, Abraham R.
To: 


New York, July 20th. 1799.

The general court martial of which Major Willcock was president, having convicted Joseph Perkins, a private soldier of the 1st regiment of artillerists and engineers of the crime of desertion, aggravated by that of liberating and taking off with him two prisoners confined under the sentence of a court martial for desertion, over whom he was sentinel, and having condemned him to suffer death: The President of the United States, in pursuance of the authority vested in him, and considering the flagrancy and complication of the crime of the said Joseph Perkins, and not only the beneficial influence, but the absolute necessity of well placed examples in military service, has thought fit by warrant under his hand and the seal of the War Office, to order and direct that the said sentence shall be put into execution.
Accordingly Major General Hamilton appoints wednesday the 24th Inst. between the hours of eight and ten in the forenoon for the execution of said sentence at Fort Jay, at which time and place the said Joseph Perkins is to be shot to death.
The Reverend Mr Mason will visit the prisoner in his confinement. The garrison under arms will be present at the execution. Major Hoops will make the necessary arrangements.
Examples of capital punishment in the army of the United States are as rare as they are painful. It were to be wished that the crime for which it is now to be inflicted, was equally rare; a crime which disgraces the offender by the double character of perfidy and cowardice; abandoned must the man be who takes the rewards of his country, pledges himself by oath to its service, and meanly deserts its defence amidst prospects of foreign dangers. May the character of the American soldiery cease to be stained by examples of such baseness; but, if a sense of faith and duty, under a mild treatment, shall continue insufficient to restrain from the commission of a crime so pernicious, the severity of punishment must do it; while the past forbearance of the President demonstrates his reluctance to exert capital punishment, his decision in the present case ought to be received by the Army, as a full proof of his firm determination, to repress, by adequate means, offences destructive to the service.
Abraham R. ElleryAssistant Adjutant General.
